Name: Council Directive 2008/119/EC of 18Ã December 2008 laying down minimum standards for the protection of calves (Codified version)
 Type: Directive
 Subject Matter: farming systems;  agricultural policy;  means of agricultural production;  agricultural activity
 Date Published: 2009-01-15

 15.1.2009 EN Official Journal of the European Union L 10/7 COUNCIL DIRECTIVE 2008/119/EC of 18 December 2008 laying down minimum standards for the protection of calves (Codified version) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the European Economic and Social Committee (2), Whereas: (1) Council Directive 91/629/EEC of 19 November 1991 laying down minimum standards for the protection of calves (3) has been substantially amended several times (4). In the interests of clarity and rationality the said Directive should be codified. (2) Most Member States have ratified the European Convention for the protection of animals kept for farming purposes. The Community has also approved this Convention, by Council Decision 78/923/EEC (5). (3) Calves, being live animals, are included in the list of products set out in Annex I to the Treaty. (4) The keeping of calves is an integral part of agriculture. It constitutes a source of revenue for part of the agricultural population. (5) Differences which may distort conditions of competition interfere with the smooth running of the organisation of the common market in calves and calf products. (6) There is therefore a need to establish common minimum standards for the protection of rearing calves or calves for fattening in order to ensure rational development of production. (7) It is recognised scientifically that calves should benefit from an environment corresponding to their needs as a herd-living species. For that reason, they should be reared in groups. Calves, both group-housed and individually penned, should have sufficient space for exercise, for contact with other cattle and for normal movements when standing up or lying down. (8) It is necessary for official services, producers, consumers and others to be kept informed of developments in this field. The Commission should therefore, on the basis of an opinion from the European Food Safety Authority, pursue actively scientific research into the most efficient stock-farming system(s) from the point of view of the well-being of calves. Provision should accordingly be made for an interim period to enable the Commission to complete this task successfully. (9) The measures necessary for the implementation of this Directive should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (6). (10) This Directive should be without prejudice to the obligations of the Member States relating to the time limits for transposition into national law of the Directives set out in Annex II, Part B, HAS ADOPTED THIS DIRECTIVE: Article 1 This Directive lays down the minimum standards for the protection of calves confined for rearing and fattening. Article 2 For the purposes of this Directive, the following definitions shall apply: 1. calf means a bovine animal up to six months old; 2. competent authority means the competent authority as defined in Article 2(6) of Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (7). Article 3 1. From 1 January 1998, the following provisions shall apply on all newly built or rebuilt holdings and on all those brought into use after that date: (a) no calf shall be confined in an individual pen after the age of eight weeks, unless a veterinarian certifies that its health or behaviour requires it to be isolated in order to receive treatment. The width of any individual pen for a calf shall be at least equal to the height of the calf at the withers, measured in the standing position, and the length shall be at least equal to the body length of the calf, measured from the tip of the nose to the caudal edge of the tuber ischii (pin bone), multiplied by 1,1. Individual pens for calves (except those for isolating sick animals) must not have solid walls, but perforated walls which allow the calves to have direct visual and tactile contact; (b) for calves kept in groups, the unobstructed space allowance available to each calf shall be at least equal to 1,5 m2 for each calf of a live weight of less than 150 kilograms, at least equal to 1,7 m2 for each calf of a live weight of 150 kilograms or more but less than 220 kilograms, and at least equal to 1,8 m2 for each calf of a live weight of 220 kilograms or more. However, the provisions of the first subparagraph shall not apply to: (a) holdings with fewer than six calves; (b) calves kept with their mothers for suckling. 2. From 31 December 2006, the provisions provided for in paragraph 1 shall apply to all holdings. Article 4 Member States shall ensure that the conditions for rearing calves comply with the general provisions laid down in Annex I. Article 5 The general provisions in Annex I may be amended in accordance with the procedure referred to in Article 10(2) in order to take account of scientific progress. Article 6 By 1 January 2006, the Commission shall submit to the Council a report, drawn up on the basis of an opinion from the European Food Safety Authority, on the intensive farming system(s) which comply with the requirements of the well-being of calves from the pathological, zootechnical, physiological and behavioural point of view, as well as the socioeconomic implications of different systems, together with proposals relevant to the reports conclusions. Article 7 1. Member States shall ensure that inspections are carried out under the responsibility of the competent authority in order to check that the provisions of this Directive are complied with. These inspections, which may be carried out on the occasion of checks made for other purposes, shall each year cover a statistically representative sample of the different farming systems used in each Member State. 2. The Commission shall, in accordance with the procedure referred to in Article 10(2), draw up a code of rules to be applied in carrying out the inspections provided for in paragraph 1 of this Article. 3. Every two years, by the last working day in April and for the first time by 30 April 1996, Member States shall inform the Commission of the results of the inspections carried out during the previous two years in accordance with this Article, including the number of inspections carried out in relation to the number of holdings in their territory. Article 8 In order to be imported into the Community, animals coming from a third country must be accompanied by a certificate issued by the competent authority of that country, certifying that they have received treatment at least equivalent to that granted to animals of Community origin as provided for by this Directive. Article 9 Veterinary experts from the Commission may, where necessary for the uniform application of this Directive, carry out on-the-spot checks in cooperation with the competent authorities. The persons carrying out these checks shall implement the special personal hygiene measures necessary to exclude any risk of transmission of disease. The Member State in the territory of which a check is being carried out shall give all necessary assistance to the experts in carrying out their duties. The Commission shall inform the competent authority of the Member State concerned of the results of the checks. The competent authority of the Member State concerned shall take any measures which may prove necessary to take account of the results of the checks. With regard to relations with third countries, the provisions of Chapter III of Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries (8) shall apply. General rules for the application of this Article shall be adopted in accordance with the procedure referred to in Article 10(2) of this Directive. Article 10 1. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (9). 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. Article 11 Member States may, in compliance with the general rules of the Treaty, maintain or apply within their territories stricter provisions for the protection of calves than those laid down in this Directive. They shall inform the Commission of any such measures. Article 12 Directive 91/629/EEC, as amended by the Acts listed in Annex II, Part A, is repealed, without prejudice to the obligations of the Member States relating to the time limits for transposition into national law of the Directives set out in Annex II, Part B. References to the repealed Directive shall be construed as references to this Directive and shall be read in accordance with the correlation table in Annex III. Article 13 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 14 This Directive is addressed to the Member States. Done at Brussels, 18 December 2008. For the Council The President M. BARNIER (1) Opinion of 11 December 2007 (not yet published in the Official Journal). (2) OJ C 324, 30.12.2006, p. 26. (3) OJ L 340, 11.12.1991, p. 28. (4) See Annex II, Part A. (5) OJ L 323, 17.11.1978, p. 12. (6) OJ L 184, 17.7.1999, p. 23. (7) OJ L 224, 18.8.1990, p. 29. (8) OJ L 268, 24.9.1991, p. 56. (9) OJ L 31, 1.2.2002, p. 1. ANNEX I 1. Materials used for the construction of calf accommodation and in particular of boxes and equipment with which calves may come into contact must not be harmful to the calves and must be capable of being thoroughly cleaned and disinfected. 2. Until Community rules are laid down on the matter, electrical circuits and equipment must be installed in accordance with current national rules so as to avoid electric shocks. 3. Insulation, heating and ventilation of the building must ensure that the air circulation, dust level, temperature, relative air humidity and gas concentrations are kept within limits which are not harmful to the calves. 4. All automated or mechanical equipment essential for the calves health and well-being must be inspected at least once daily. Where defects are discovered, they must be rectified immediately or, if this is impossible, appropriate steps must be taken to safeguard the health and well-being of the calves until the defect has been rectified, notably by using alternative methods of feeding and maintaining a satisfactory environment. Where an artificial ventilation system is used, provision must be made for an appropriate back-up system to guarantee sufficient air renewal to preserve the health and well-being of the calves in the event of failure of the system, and an alarm system must be provided to warn the stock-keeper of the breakdown. The alarm system must be tested regularly. 5. Calves must not be kept permanently in darkness. To meet their behavioural and physiological needs, provision must be made, allowing for the different climatic conditions in the Member States, for appropriate natural or artificial lighting; if the latter, it must function for a period at least equivalent to the period of natural light normally available between 9 a.m. and 5 p.m. In addition, suitable lighting (fixed or portable) strong enough to allow the calves to be inspected at any time must be available. 6. All housed calves must be inspected by the owner or the person responsible for the animals at least twice daily and calves kept outside must be inspected at least once daily. Any calf which appears to be ill or injured must be treated appropriately without delay and veterinary advice must be obtained as soon as possible for any calf which is not responding to the stock-keepers care. Where necessary, sick or injured calves must be isolated in adequate accommodation with dry, comfortable bedding. 7. The accommodation for calves must be constructed in such a way as to allow each calf to lie down, rest, stand up and groom itself without difficulty. 8. Calves must not be tethered, with the exception of group-housed calves which may be tethered for periods of not more than one hour at the time of feeding milk or milk substitute. Where tethers are used, they must not cause injury to the calves and must be inspected regularly and adjusted as necessary to ensure a comfortable fit. Each tether must be designed to avoid the risk of strangulation or injury and to allow the calf to move in accordance with point 7. 9. Housing, pens, equipment and utensils used for calves must be properly cleaned and disinfected to prevent cross-infection and the build-up of disease-carrying organisms. Faeces, urine and uneaten or spilt food must be removed as often as necessary to minimise smell and avoid attracting flies or rodents. 10. Floors must be smooth but not slippery, so as to prevent injury to the calves, and so designed as not to cause injury or suffering to calves standing or lying on them. They must be suitable for the size and weight of the calves and form a rigid, even and stable surface. The lying area must be comfortable, clean, and adequately drained and must not adversely affect the calves. Appropriate bedding must be provided for all calves less than two weeks old. 11. All calves must be provided with an appropriate diet adapted to their age, weight and behavioural and physiological needs, to promote good health and welfare. To this end, their food must contain sufficient iron to ensure an average blood haemoglobin level of at least 4,5 mmol/litre, and a minimum daily ration of fibrous food must be provided for each calf over two weeks old, the quantity being raised from 50 g to 250 g per day for calves from eight to 20 weeks old. Calves shall not be muzzled. 12. All calves must be fed at least twice a day. Where calves are housed in groups and not fed ad libitum or by an automatic feeding system, each calf must have access to the food at the same time as the others in the group. 13. All calves over two weeks of age must have access to a sufficient quantity of fresh water or be able to satisfy their fluid intake needs by drinking other liquids. However, in hot weather conditions or for calves which are ill, fresh drinking water must be available at all times. 14. Feeding and watering equipment must be designed, constructed, placed and maintained so that contamination of the calves feed and water is minimised. 15. Each calf must receive bovine colostrum as soon as possible after it is born and in any case within the first six hours of life. ANNEX II PART A Repealed Directive with its successive amendments (referred to in Article 12) Council Directive 91/629/EEC (OJ L 340, 11.12.1991, p. 28) Council Directive 97/2/EC (OJ L 25, 28.1.1997, p. 24) Commission Decision 97/182/EC (OJ L 76, 18.3.1997, p. 30) Council Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1) only Annex III, point 25 PART B List of time limits for transposition into national law (referred to in Article 12) Directives Time limit for transposition 91/629/EEC 1 January 1994 97/2/EC 31 December 1997 ANNEX III CORRELATION TABLE Directive 91/629/EEC This Directive Articles 1 and 2 Articles 1 and 2 Article 3(1)  Article 3(2)  Article 3(3), first subparagraph Article 3(1), first subparagraph Article 3(3), second subparagraph, introductory words Article 3(1), second subparagraph, introductory words Article 3(3), second subparagraph, first indent Article 3(1), second subparagraph, point (a) Article 3(3), second subparagraph, second indent Article 3(1), second subparagraph, point (b) Article 3(3), third subparagraph Article 3(2) Article 3(4)  Article 4(1) Article 4 Articles 5 to 10 Articles 5 to 10 Article 11(1)  Article 11(2) Article 11  Article 12  Article 13 Article 12 Article 14 Annex Annex I  Annex II  Annex III